Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends from a cancelled claim, and is now redundant.

Claims 1, 3, 7, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. 9040452.
Kishimoto teaches, especially in ex. 12, treating a carbon source such as celulose with nitrogen then ammonia. The materials of claim 7 include cellulose etc. in their structure. 80 mesh is 177 microns. This differs in the initial heating rate, however col. 6-7 teaches a heating rate overlapping the claimed range, thus rendering it obvious.

Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Kishimoto teaches in col. 7 a time of 20-180 minutes, which from the data in ex. 12 means an increase of about 4.3-38 degrees/min. This overlaps the claimed range. Cellulose and RNA are taught, which are clearly biological materials. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736